Citation Nr: 9921820	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by multiple joint pain and swelling due to an 
undiagnosed illness or a basis other than undiagnosed 
illness.

2.  Entitlement to service connection for headaches including 
migraine, and a skin disorder, due to an undiagnosed illness 
or a basis other than undiagnosed illness.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for a positive TB test.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
June 1989 and from December 1990 to June 1991 that included 
service in the Southwest Asia theater of operations during 
the Persian Gulf War from December 26, 1990, to June 6, 1991.  

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee that denied service connection for 
hepatitis and migraine, and for multiple joint pain and 
swelling of the hands, feet, wrists and elbows and chronic 
itching of the arms and legs as due to an undiagnosed 
illness.  In January 1999, the VARO in Waco, Texas 
adjudicated additional issues.  The Waco VARO issued a 
supplemental statement of the case on the issues initially 
appealed and forwarded the case to the Board for appellate 
consideration of those issues.

The Board observes that in the January 1999 rating decision 
one of the additional issues considered and denied was 
service connection for a "positive TB test result".  The 
veteran was furnished a copy of that decision in January 1999 
and her correspondence of February 1999 appears to be a 
notice of disagreement with the determination of that issue.  
This issue is addressed in the remand portion of this 
decision.  




FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
hepatitis, a disability manifested by multiple joint pain and 
swelling, and a skin disorder are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.

2.  The veteran's headaches are attributed medically to a 
known diagnosis of migraine or tension headaches that were 
not initially manifested in southwest Asia service during the 
Persian Gulf War or during service. 

3.  The veteran's multiple joint pain, itching of the skin 
and hepatitis are attributed to an adverse reaction to INH, a 
known medical diagnosis, that was not initially manifested in 
southwest Asia service during the Persian Gulf War or during 
service. 

4.  The veteran's knee pain complaints are attributed 
medically to a known diagnosis of chondromalacia of the knees 
that was not initially manifested in southwest Asia service 
during the Persian Gulf War or during service. 


CONCLUSION OF LAW

The claims of entitlement to service connection for 
hepatitis, a disability manifested by multiple joint pain and 
swelling including chondromalacia, headaches including 
migraine and a skin disorder are not supported by cognizable 
evidence showing that they are plausible or capable of 
substantiation and compensation may not be paid for a claimed 
disability manifested by multiple joint pain and swelling 
including chondromalacia of the knees, headaches and a skin 
disorder as undiagnosed illnesses in a Persian Gulf War 
veteran.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in mid 
December 1990 she was evaluated for a complaint of dark urine 
and informed that she had a urinary tract infection.  An 
examination of the eyes found no icterus of the sclera and 
the assessment was an incidental finding of ketonuria.  A 
medical examination in early June 1991 for redeployment 
showed a normal clinical evaluation and unremarkable medical 
history.  On a form with the redeployment examination she 
reported no skin rash, infection or sores, or abdominal or 
urinary problems in the Southwest Asia region.  The report of 
a separation medical examination completed in mid June 1991 
shows an essentially unremarkable clinical evaluation and 
medical history.

The record of non-VA medical treatment the veteran submitted 
with her initial VA compensation claim in 1995 showed in 1993 
her observation for tuberculosis infection and the finding 
that no disease was evident.  She was seen at a hospital in 
1994 where elevated liver function was detected and she was 
given a diagnosis of "entire body aches". 

VA medical records show that in mid 1994 the veteran was seen 
as an outpatient with complaints of pruritus and soreness of 
joints and impressions were chronic hepatitis, serum sickness 
and reaction to INH.  

On a Persian Gulf Registry medical examination in late 1994, 
the veteran complained of swelling of the hands, feet, 
wrists, elbows and reported that she had developed frontal 
type headaches which had become generalized headaches.  She 
also reported that after she returned she was found to be a 
positive PPD converter and started on INH but promptly 
developed INH hepatitis and it was discontinued.  
Her system review noted no known dermatology problems and 
that she had a motor vehicle accident several years 
previously and occasional neck and bilateral knee pain.

The examination showed no abdominal tenderness or 
organomegaly and dermatologically, the veteran showed no 
nodules, evidence of erythema or other lesions.  Her gait was 
normal and she was found to have no atrophy, no deformity and 
a full range of motion of all joints of the upper and lower 
extremities.  There was incidental swelling at both wrists 
and both metacarpal phalangeal joints and slight swelling at 
the proximal interphalangeal joints and slight puffiness at 
both elbows.  The knees were not effuse but were crepitant.  
The impressions included migratory poly-arthralgia, rule out 
rheumatoid arthritis, positive PPD conversion and elevated 
liver function tests secondary to INH.  X-ray of the knees 
was reported as normal and laboratory testing was positive 
for hepatitis B.  The definite diagnoses reported on the 
examination form were PPD converter, INH induced hepatitis 
and migratory joint and muscle pain of undetermined etiology.

Other VA medical records show that in March 1995 the veteran 
was to be evaluated for fibromyalgia and in August 1995 
general medical and joint examinations were completed.  On 
the general medical examination she gave a history of 
multiple joint swelling and of the hands and feet and some 
itching that still bothered her and had not gone away.  She 
also reported frontal temporal and often bitemporal headaches 
that lasted three days with marked prostration with nausea, 
vomiting and throbbing, and the examiner believed that she 
had true migraine that were reportedly recurring more 
frequently.  Regarding hepatitis, it was reported that this 
apparently occurred in 1995 after INH and that her liver 
function returned to normal after the INH was stopped and 
that she had an equivocal result for hepatitis B and had 
reactions to injection for that.  The examiner felt that the 
liver function abnormality was strictly due to the INH 
medication as she continued to have some night sweats off and 
on.  

The examiner reported that the veteran's physical examination 
was unremarkable with a normal abdomen and normal 
extremities.  The diagnosis included multiple poly-
arthralgias, etiology undetermined, true migraine headaches, 
hepatitis from drug medication INH, and itching and swelling 
of the hands and feet probably secondary to the arthralgia, 
etiology undetermined.

On the VA examination of the joints, the veteran recalled 
that her difficulty began in late 1994 with right hip pain 
and then the knees.  It was also noted that since INH was 
stopped she no longer had the complaint of itching of the 
hands and feet with associated swelling.

The examiner reported that the veteran walked with a normal 
gait and moved around the examining room, sat without 
difficulty and moved on and off the examination table with no 
problem.  Examination of the shoulders, wrists, elbows, 
carpometacarpal, metacarpophalangeal and interphalangeal 
joints of the upper extremities demonstrated no tenderness, 
swelling, effusion, discoloration or palpable abnormalities, 
and the range of motion was normal and symmetrical.  She had 
no Heberden's or Bouchard's nodes and examination of the 
spine demonstrated no palpable abnormalities, muscle spasm, 
rigidity or deformity with normal range of motion for the 
segments.  The examiner reported that the veteran's hips, 
knees, ankles, feet and toes demonstrated no swelling, 
effusions, discoloration, tenderness or palpable 
abnormalities and normal ranges of motion.  She did have some 
popping of the right knee but no crepitus and the knees were 
stable.  The examiner stated that she had no crepitus in any 
of her body joints examined.  The examiner stated that no X-
rays were taken because they would not add anything to the 
examination.  The impression was subjective poly-arthralgia 
without any objective abnormalities.
Laboratory studies ordered were reported as normal. 
 
VA outpatient treatment records reported in July 1995 that 
the veteran had a positive TB test conversion in 1991 after 
her return from the Persian Gulf and did not have treatment 
at the time.  In 1994 she was treated with INH for about two 
months and had an allergic reaction with joint swelling, skin 
itching, nausea and vomiting and liver hepatitis.  Since the 
medication was stopped, she had problems with joint swelling 
and tenderness now localized in the knees and ankles, with 
occurrence about every two months.  She denied any myalgia. 
She also complained of migraine since 1993 that occurred 
about twice a week.  An examination showed no abnormality of 
the skin and all joints showed full ranges of motion, no 
swelling, erythema or tenderness.  The impressions were 
positive PPD in past without evidence of active disease, 
poly-arthralgia of unknown origin and migraine.

In August 1995 the veteran described her poly-arthralgia as 
consisting of sharp pain and stiffness on occasion, several 
times a week, made worse with exercise or work and located in 
the knees, and the right hip.  She reported no recent joint 
swelling or changes in significance.  Headaches which had 
been present for more than a year were also described.  A 
review of systems was negative for skin rashes, and various 
laboratory studies were reported as negative except for 
hepatitis B.  The examiner reported a full range of motion of 
the knees without pain or crepitus, laxity or swelling and 
for the right hip a full range of motion without pain.  The 
examiner found no skin rashes or lesions.  The assessments 
included migraine and poly-arthralgia not otherwise 
specified.  Common migraine was also reported in April 1996.

On a VA examination in 1997 the knees on X-ray were reported 
as being within satisfactory limits.  A rheumatoid factor was 
negative, a sedimentation rate was within the normal 
reference range and an "RPR" nonreactive.   Hepatitis 
screen findings were consistent with earlier studies.  The 
veteran reported to a gastrointestinal examiner that she 
vomited rarely with headaches.  Regarding the skin an 
examiner reported no skin disorder or lesions and stated 
there was nothing abnormal to photograph.  The diagnosis was 
no skin disease found on this examination.  To an examiner 
for tuberculous diseases she reported that INH made her 
liver, hands and feet swell, her joints painful and her skin 
itch and that all of these symptoms went away after the INH 
was stopped.  She also mentioned having received a vaccine 
for hepatitis B.  The diagnosis was history of tuberculin 
conversion, history of reaction to INH consisting of liver 
abnormalities, itching of the skin and joint pains, all of 
which disappeared, after INH was discontinued.

On a neurology examination the veteran reported having 
headaches for about four years and that her primary care 
physician believed she had tension headaches while a 
neurologist treated her for migraine.  She described the 
frequency and characteristics of her headaches.  The 
examiner's diagnosis was tension headaches.

Regarding the joints, the veteran reported that now and then 
both knees hurt and that she sometimes had a little bit of 
swelling in the right knee in sort of a puffy way.  She 
thought that she might have been told that she had a mild 
form of arthritis and it was noted that she had no injury, 
surgery or arthrocentesis.  It was also reported that she had 
considerable joint pain when she took INH for tuberculin 
conversion and that she reported having pains in several of 
her joints at that time.  It was reported that the INH was 
stopped and all of these joint pains had abated and had not 
recurred.  She had mentioned to a general medical examiner 
that she noticed her back popped when she lies down and 
rises, but that she had no other pain or other back 
difficulty.

The examiner reported ranges of motion for the knees and no 
swelling or deformity, but found bilateral subpatellar 
crepitation on motion.  The diagnosis was chondromalacia 
patella.


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid.

(B) A description of the illnesses for which compensation 
under this section may be paid.

(C) A description of any relevant medical characteristic 
(such as a latency period) associated with each such illness.

(d) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 



(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317.

In a precedent opinion, dated May 3, 1999, the VA General 
Counsel concluded that a well grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent within 
the specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that her claim for service connection for hepatitis is 
not well grounded and must be denied.  The RO in a recent 
supplemental statement of the case also denied the claim as 
not well grounded.



The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, that a claim is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of the claim.  

In connection with the development of the claim, the Board 
observes that the RO has obtained service medical records and 
post service VA and non-VA medical records that include 
several comprehensive examinations.  A diligent effort has 
been made to provide an adequate record.  The records that 
have been obtained are comprehensive and appear to provide an 
adequate record for an informed decision.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting lay opinion because she is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); her lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find her claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for 
hepatitis must be denied as not well grounded.  The record 
shows the hepatitis developed from a reaction to medication 
given because she reacted positively to a tuberculin skin 
test.  No tuberculous disease was found but she suffered an 
adverse reaction to the medication.  This was several years 
after service.  

The Board finds that the veteran has not presented a well 
grounded claim for service connection of various disorders 
claimed as due to an undiagnosed illness.  She has the 
required service and she has reported for the comprehensive 
examinations ordered to ascertain a likely etiology for her 
multiple joint, headache and skin complaints that include 
those listed among the signs and symptoms that may be 
manifestations of an undiagnosed illness.  

Regarding headaches including migraine, the record as it now 
stands does include competent evidence of migraine.  The 
service medical records do not mention headaches and migraine 
were reported several years after service with a history of 
inception after service.  The conflict in the diagnosis of 
her headaches is noteworthy but tension headaches are an 
alternative known diagnosis.  In any event, the Board finds 
that an essential element of a well grounded claim, a current 
diagnosis of headaches either migraine or tension headaches 
is shown, but no nexus is offered to service on a basis 
unrelated to undiagnosed illness and claim is denied as not 
well grounded.  

As for the question of well groundedness under criteria for 
disability related to an undiagnosed illness, nonspecific 
headaches have not been reported.  Thus, there is currently a 
clinical diagnosis of a headache disorder to which the 
headaches are attributable.  Therefore consideration may not 
be given to service connection for headaches on the basis of 
an undiagnosed illness, as an essential element to well 
ground the claim on that basis is not met.  

Concerning a skin disorder, the Board observes that the 
service medical records do not show complaints of skin 
disease, and a negative history for past or present skin 
disease was given on medical history completed with the 
comprehensive medical examinations in 1991.  Nor has there 
been since service a diagnostic impression of a skin disease.  
Her complaint of itching early on when viewed liberally would 
reasonably be found as acceptable medical evidence, that is, 
"signs" of a disorder that cannot be attributed to any 
known clinical diagnosis.  

However, the Board must observe that on the 1997 VA 
examination the veteran's recollection of skin symptoms 
linked to the INH adverse reaction tends to rebut the 
acceptance of her complaints earlier as "nonmedical 
indicators" that have not been verified medically.  On 
earlier VA examinations the veteran reported skin complaints 
that in retrospect given the elaborate history recently 
recorded are reasonably viewed as acute manifestations of the 
INH adverse reaction.  There is no report of a nonspecific or 
otherwise undiagnosed skin disorder that is not accounted for 
in the known history of her adverse reaction to INH.  

In view of this evidence, in particular, the information of 
the recent dermatology and tuberculous disease examinations, 
the Board is left with the belief that the veteran has not 
met the criteria for further consideration as an undiagnosed 
illness of the skin as she has not had a skin rash of 
undetermined etiology confirmed at any time, and what she 
appears to have experienced is skin itching attributed to a 
known adverse reaction to INH that was diagnosed on the 1997 
VA examination  

Regarding her multiple joint pain and swelling, as far as the 
knees are concerned, the symptoms have been linked to a known 
clinical diagnosis of chondromalacia.  Therefore 
consideration may not be given to service connection on the 
basis of an undiagnosed illness.  The Board must observe that 
there is no basis in the record for a well grounded claim for 
chondromalacia of the knees on a basis unrelated to an 
undiagnosed illness.  




As for other joints, the Board has not overlooked the mention 
of poly-arthralgia without obvious etiology early on in the 
development of this claim.  However, the recent VA 
examination appeared to offer a clear explanation of joint 
complaints related to a known adverse reaction to INH.  This 
would appear to qualify as a known clinical diagnosis and 
preclude a well grounded claim on the basis of an undiagnosed 
illness.  

The VA tuberculous disease examiner after recording the 
relevant history added the diagnosis of joint pain, which 
disappeared after INH, was discontinued.  Essentially the 
same information was reported to the examiner who provided 
the orthopedic diagnosis of chondromalacia of the knees.  

The more recent examination in 1997 did offer probative 
evidence to clarify rather than materially contradict the 
veteran's earlier recollection of the skin, headache and 
multiple joint complaints.  See, e.g., Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995) and Justus v. Principi, 3 Vet. App. 510 (1992).  
Accordingly, the Board finds that the evidentiary record 
supports a determination that the claims based on undiagnosed 
illness are not well grounded.

The Board considered and denied the veteran's claim for 
service connection for disabilities due to an undiagnosed 
illness on different grounds from that of the RO.  The 
appellant has not been prejudiced by the decision as the 
adjudication by the RO has accorded the appellant greater 
consideration than her claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service evidence that has not already been obtained that 
would well ground the claims for service connection on any 
basis.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  




ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for hepatitis, a skin 
disorder, headaches including migraine and a multiple joint 
disorder manifested by pain and swelling on a basis other 
than as due to an undiagnosed illness, the appeal is denied.

The veteran not having submitted well grounded claims of 
entitlement to service connection for a disorder manifested 
by multiple joint pain and swelling due to an undiagnosed 
illness, headaches including migraine due to an undiagnosed 
illness and for a skin disorder due to an undiagnosed 
illness, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the veteran appears to have filed 
a notice of disagreement with the January 1999 rating 
decision wherein the RO denied entitlement to service 
connection for a positive TB test result.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. at 408-10 
(1995).

In order to accord the appellant due process of law, the case 
is remanded to the RO for further action as follows:

The RO should issue a statement of the 
case in response to the appellant's 
February 1999 notice of disagreement with 
the January 1999 denial of entitlement to 
service connection for a positive TB 
test.  The appellant should be apprised 
of the need to submit a substantive 
appeal in the requisite period of time if 
she desires appellate review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

